      Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 1 of 31



 1 IRELL & MANELLA LLP
   Jonathan S. Kagan (SBN 166039)
 2 jkagan@irell.com
   Alan Heinrich (SBN 212782)
 3 aheinrich@irell.com
   Joshua Glucoft (SBN 301249)
 4 jglucoft@irell.com
   Casey Curran (SBN 305210)
 5 ccuran@irell.com
   Sharon Song (SBN 313535)
 6 ssong@irell.com
   1800 Avenue of the Stars, Suite 900
 7 Los Angeles, California 90067-4276
   Telephone: (310) 277-1010
 8 Facsimile: (310) 203-7199

 9 Rebecca Carson (SBN 254105)
   rcarson@irell.com
10 Kevin Wang (SBN 318024)
   kwang@irell.com
11 840 Newport Center Drive, Suite 400
   Newport Beach, California 92660-6324
12 Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
13
   Attorneys for Defendant
14 JUNIPER NETWORKS, INC.

15                                  UNITED STATES DISTRICT COURT
16                                 NORTHERN DISTRICT OF CALIFORNIA
17                                     SAN FRANCISCO DIVISION
18 FINJAN, INC., a Delaware Corporation,         )   Case No. 3:17-cv-05659-WHA
                                                 )
19                    Plaintiff,                 )   JUNIPER NETWORKS, INC.’S
                                                 )   OPPOSITION TO FINJAN, INC.’S
20              vs.                              )   MOTION FOR JUDGMENT AS A
                                                 )   MATTER OF LAW (DKT. NO. 353)
21                                               )
   JUNIPER NETWORKS, INC., a Delaware            )
22 Corporation,                                  )   Judge: Hon. William Alsup
                                                 )
23                    Defendant.                 )
                                                 )
24                                               )
25

26

27

28

                                                                   JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                        FOR JUDGMENT AS A MATTER OF LAW
     10634940                                                                     (Case No. 3:17-cv-05659-WHA)
        Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 2 of 31



 1                                                       TABLE OF CONTENTS

 2                                                                                                                                            Page

 3 I.           INTRODUCTION ............................................................................................................... 1

 4 II.          FINJAN IS NOT ENTITLED TO JMOL OF INFRINGEMENT ...................................... 1

 5              A.        Legal Standard......................................................................................................... 1

 6              B.        Substantial Evidence Supports The Jury Verdict Of Non-
                          Infringement. ........................................................................................................... 2
 7
                          1.         Finjan Mischaracterizes The Trial Record And Misapplies
 8                                   The Law....................................................................................................... 2

 9                        2.         There Is Substantial Evidence That Juniper Does Not Store
                                     Security Profile Data In A “Database” As Construed ................................. 3
10
                          3.         The Jury Was Justified In Rejecting Cole’s Testimony As
11                                   Not Credible ................................................................................................ 6

12 III.         Finjan Is Not Entitled To A New Trial Under Rule 59 ..................................................... 12

13              A.        Legal Standard....................................................................................................... 12

14              B.        Dr. Rubin’s Testimony On The “Database” Limitation Was
                          Appropriate............................................................................................................ 12
15
                C.        Evidence Regarding The PTAB’s Obviousness Finding Regarding
16                        Claim 1 Was Relevant To Juniper’s § 101 Defense.............................................. 12

17              D.        Finjan’s Allegations That Juniper Withheld And Misrepresented
                          Damages For The Accused Products Are Baseless. .............................................. 14
18
                          1.         Juniper Timely Produced Accurate And Complete Revenue
19                                   Information For The Accused Products. ................................................... 15

20                        2.         Juniper’s Representations Concerning Damages Were
                                     Accurate. ................................................................................................... 17
21
                E.        Finjan Misrepresents The Court’s Daubert Order. ............................................... 21
22
                F.        Finjan’s Request For An Interlocutory Appeal Is Premature. ............................... 23
23
                G.        Juniper Does Not Oppose Finjan’s Request To Stay This Case As
24                        To The ’844, ’926, ’154, ’633 And ’731 Patents. ................................................. 25

25 IV.          CONCLUSION ................................................................................................................. 25

26

27

28

                                                                                                       JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                                                            FOR JUDGMENT AS A MATTER OF LAW
     10634940                                                             -i-                                         (Case No. 3:17-cv-05659-WHA)
         Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 3 of 31



 1                                                    TABLE OF AUTHORITIES

 2                                                                                                                                    Page(s)
 3 Cases

 4 ADC Telecomms., Inc. v. Switchcraft, Inc.,
      281 F. App’x 989 (Fed. Cir. 2008) .............................................................................................15
 5
   AVM Techs., LLC v. Intel Corp.,
 6
      334 F.Supp.3d 623 (D. Del. 2018) .............................................................................................15
 7
   Bayer AG v. Sony Elecs., Inc.,
 8    229 F. Supp. 2d 332 (D. Del. 2002), aff’d, 83 F. App’x 334 (Fed. Cir. 2003) ............................8

 9 Castillo v. City & Cty. of S.F.,
      2006 WL 1305214 (N.D. Cal. May 11, 2006) (Alsup, J.), aff’d, 283 F. App’x
10    536 (9th Cir. 2008) .....................................................................................................................12
11
   Douglas Dynamics, LLC v. Buyers Prods. Co.,
12    717 F.3d 1336 (Fed. Cir. 2013) ..................................................................................................22

13 Finjan, Inc. v. Blue Coat Sys., Inc.,
      No. 13-cv-03999-BLF, 2014 WL 5361976 (N.D. Cal. Oct. 20, 2014) ......................................25
14
   Finjan, Inc. v. ESET, LLC et al.,
15    No. 3:17-cv-00183 (S.D. Cal Oct. 9, 2017) ...............................................................................25
16 Finjan, Inc. v. Secure Computing Corp.,

17    626 F.3d 1197 (Fed. Cir. 2010) ..................................................................................................23

18 G. David Jang, M.D. v. Bos. Sci. Corp.,
      872 F.3d 1275 (Fed. Cir. 2017) ....................................................................................................2
19
   HTC Corp. v. IPCom GMBH & Co., KG,
20    285 F.R.D. 130 (D.D.C. 2012) ...................................................................................................24
21 InTouch Techs., Inc. v. VGO Commc’ns, Inc.,
      751 F.3d 1327 (Fed. Cir. 2014) ....................................................................................................3
22

23 Jang v. Bos. Sci. Corp.,
       767 F.3d 1334 (Fed. Cir. 2014) ..................................................................................................24
24
   In re Katz Interactive Call Processing Patent Litig.,
25     2009 WL 1351043 (C.D. Cal. May 1, 2009)..............................................................................20
26 Key Pharm. v. Hercon Labs. Corp.,
      161 F.3d 709 (Fed. Cir. 1998) ......................................................................................................6
27

28 Medeva Pharma Suisse A.G. v. Par Pharm., Inc.,
     430 F. App’x. 878 (Fed. Cir. 2011) ............................................................................................24
                                                                                                   JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                                                        FOR JUDGMENT AS A MATTER OF LAW
       10634940                                                         - ii -                                    (Case No. 3:17-cv-05659-WHA)
        Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 4 of 31



 1 Monsanto Co. v. Ralph,
      382 F.3d 1374 (Fed. Cir. 2004) ..................................................................................................22
 2
   Motorola Inc. v. J.B. Rogers Mech. Contractors,
 3    177 F. App’x 754 (9th Cir. 2006)...............................................................................................13
 4
   Nazomi Comm’cns, Inc. v. Nokia Corp.,
 5    739 F.3d 1339 (Fed. Cir. 2014) ..................................................................................................23

 6 Pena v. Meeker,
       2014 WL 4684800 (N.D. Cal. Sept. 18, 2014)...........................................................................12
 7
   Prism Techs. LLC v. AT&T Mobility, LLC,
 8     2014 WL 4843874 (D. Neb. Sept. 29, 2014) ...............................................................................6
 9 Promega Corp. v. Life Techs. Corp.,

10    875 F.3d 651 (Fed. Cir. 2017) ....................................................................................................25

11 Reeves v. Sanderson Plumbing Prods., Inc.,
      530 U.S. 133 (2000) .................................................................................................................2, 3
12
   Sears, Roebuck & Co. v. Stiffel Co.,
13    376 U.S. 225 (1964) ...................................................................................................................20
14 Sentilles v. Inter-Caribbean Shipping Corp.,

15    361 U.S. 107 (1959) ...................................................................................................................12

16 Star Sci., Inc. v. R.J. Reynolds Tobacco Co.,
       655 F.3d 1364 (Fed. Cir. 2011) ....................................................................................................8
17
   Telemac Cellular Corp. v. Topp Telecom, Inc.,
18     247 F.3d 1316 (Fed. Cir. 2001) ..................................................................................................23
19 Transamerica Life Ins. Co. v. Lincoln Nat. Life Ins. Co.,
      597 F. Supp. 2d 897 (N.D. Iowa 2009) ..................................................................................6, 13
20

21 Transocean Offshore Deepwater Drilling, Inc. v. Maersk Drilling USA, Inc.,
      699 F.3d 1340 (Fed. Cir. 2012) ............................................................................................14, 15
22
   TVIIM, LLC v. McAfee, Inc.,
23    851 F.3d 1356 (Fed. Cir. 2017) ....................................................................................................3
24 United States v. 4.0 Acres of Land,
      175 F.3d 1133 (9th Cir. 1999) ....................................................................................................12
25
   Wi-Lan, Inc. v. Apple, Inc.,
26
      811 F.3d 455 (Fed. Cir. 2016) ......................................................................................................2
27

28

                                                                                                  JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                                                       FOR JUDGMENT AS A MATTER OF LAW
       10634940                                                        - iii -                                   (Case No. 3:17-cv-05659-WHA)
        Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 5 of 31



 1 Statutes

 2 35 U.S.C. § 101 ........................................................................................................................ passim

 3 35 U.S.C. § 102 ................................................................................................................................14

 4 35 U.S.C. § 103 ................................................................................................................................14

 5
     Rules
 6
     Fed. R. Civ. P. 30(b)(6) ....................................................................................................................19
 7
     Fed. R. Civ. P. 50(a) .........................................................................................................2, 22, 23, 24
 8
     Fed. R. Civ. P. 54(b).....................................................................................................................1, 24
 9
     Fed. R. Civ. P. 59 .............................................................................................................................12
10
     Local Rule 3-4 ..................................................................................................................................16
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                        JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                                                             FOR JUDGMENT AS A MATTER OF LAW
       10634940                                                           - iv -                                       (Case No. 3:17-cv-05659-WHA)
        Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 6 of 31



 1 I.           INTRODUCTION

 2              Finjan’s request for a judgment as a matter of law (“JMOL”) on the issue of infringement is

 3 baseless. Finjan’s motion is based on an apparent misunderstanding of the legal standard for

 4 obtaining JMOL, as well as a willful ignorance of the substantial evidence presented by Juniper to

 5 support the jury’s finding that the accused Juniper products do not satisfy the “database” limitation.

 6 Rather than crediting the evidence presented by Juniper—as required on a JMOL—Finjan instead

 7 argues that the jury should have accepted the testimony of Finjan’s technical expert instead of

 8 accepting the testimony of Juniper’s technical expert. This is not a proper basis for obtaining a

 9 JMOL, and the Court should therefore reject Finjan’s attempt to reverse the jury’s sound verdict.

10              Finjan’s request for a new trial is similarly flawed. Finjan first claims that it should be granted

11 a new trial on infringement because Juniper supposedly applied an incorrect construction of

12 “database.” But Juniper and its expert properly applied the very construction to which the parties

13 agreed, and Finjan waived any argument that “database” needed any further construction by failing

14 to raise the issue with the Court—and in fact opposing Juniper’s request for further construction of

15 “database.” Finjan next claims that it was an error to allow Juniper to introduce evidence concerning

16 the PTAB’s decision to invalidate Claim 1. But this evidence was relevant to Juniper’s § 101

17 defense, and Finjan provides no explanation for why allowing Juniper to introduce legitimate

18 evidence concerning its § 101 invalidity defense would somehow entitle it to a new trial on

19 infringement. Finjan’s only other purported grounds for requesting a new trial pertain to damages-

20 related issues that are moot in view of the jury’s finding of no infringement. Even if they were not

21 moot, however, Finjan’s arguments rely on misrepresentations of the factual record and a complete

22 mischaracterization of the Court’s Daubert ruling.

23 II.          FINJAN IS NOT ENTITLED TO JMOL OF INFRINGEMENT

24              A.      Legal Standard.

25              Judgment as a matter of law (“JMOL”) is improper unless “a reasonable jury would not have

26 a legally sufficient evidentiary basis to find for the party on that issue.” Fed. R. Civ. P. 50(a). A

27 court “must draw all reasonable inferences in favor of the nonmoving party, and it may not make

28 credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc., 530
                                                                               JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                                    FOR JUDGMENT AS A MATTER OF LAW
                                                                                              (Case No. 3:17-cv-05659-WHA)
     10634940                                              -1-
      Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 7 of 31



 1 U.S. 133, 150 (2000). “Credibility determinations, the weighing of the evidence, and the drawing

 2 of legitimate inferences from the facts are jury functions, not those of a judge.” Id.

 3              B.     Substantial Evidence Supports The Jury Verdict Of Non-Infringement.

 4                     1.     Finjan Mischaracterizes The Trial Record And Misapplies The Law.

 5              Finjan’s entire motion is based on a false premise: that it presented “unrefuted evidence”

 6 that Juniper’s accused products store “Downloadable security profile data in a database” as required

 7 by Claim 10 of the ’494 Patent. Dkt. No. 353 at 3; id. at 5 (“unrefuted evidence”), 6 (same), 7 (same).

 8 In fact, this was the one disputed infringement issue at trial, so much of the evidence from both

 9 parties addressed this issue. Indeed, Juniper’s technical expert, Dr. Rubin, expressly refuted Finjan’s

10 infringement theory and explained in detail (including with citations to Juniper source code), how

11 Juniper’s Sky ATP does not store downloadable security profile data in a “database” under the

12 agreed construction for that term. Trial Tr. 717:14-718:14, 733:1-760:16, 763:13-770:23.

13              Finjan tries to brush aside Dr. Rubin’s testimony, arguing that “Juniper’s expert relied on

14 nearly no evidence to support Juniper’s position” on non-infringement. Dkt. No. 353 at 4. Finjan

15 ignores the fact that Dr. Rubin’s testimony is itself evidence. G. David Jang, M.D. v. Bos. Sci.

16 Corp., 872 F.3d 1275, 1283-84 (Fed. Cir. 2017) (testimony of accused infringer’s technical expert

17 constituted substantial evidence supporting jury verdict of non-infringement); Wi-Lan, Inc. v. Apple,

18 Inc., 811 F.3d 455, 463 (Fed. Cir. 2016) (same). The testimony of Dr. Rubin, who spent “a

19 significant amount of time reviewing the source code for Sky ATP,” Trial Tr. 733:3-20, along with

20 the other evidence of non-infringement in the record, more than suffices to support the jury verdict

21 of non-infringement.

22              Having ignored the most obvious evidence of non-infringement Juniper presented at trial,

23 Finjan then compounds its legal error by arguing for JMOL based on a rehash of the infringement

24 theory advanced by its own expert witness, Dr. Cole—a theory that the jury squarely rejected. Dkt.

25 No. 353 at 5-7. On JMOL, the Court must uphold the jury’s verdict so long as it is supported by

26 substantial evidence, “even if it is also possible to draw a contrary conclusion.” TVIIM, LLC v.

27 McAfee, Inc., 851 F.3d 1356, 1362 (Fed. Cir. 2017); Reeves, 530 U.S. at 150 (court “must draw all

28 reasonable inferences in favor of [the prevailing party], and it may not make credibility

                                                                          JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                               FOR JUDGMENT AS A MATTER OF LAW
     10634940                                          -2-                               (Case No. 3:17-cv-05659-WHA)
      Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 8 of 31



 1 determinations or weigh the evidence.”).

 2              As discussed in more detail below, the parties presented the jury with two very different

 3 theories regarding the parties’ core infringement dispute. Dr. Rubin analyzed each of the Amazon

 4 storage solutions Juniper uses in Sky ATP and explained how none of them both (1) stores a

 5 downloadable security profile, including a list of suspicious computer operations, and also

 6 (2) satisfies the agreed construction for “database,” which is “a collection of interrelated data

 7 organized according to a database schema to serve one or more applications.” Trial Tr. 750:3-

 8 755:19; 963:22-24 (Jury Charge). As a result, Dr. Rubin concluded that Juniper does not store a

 9 “downloadable security profile” in a “database” as Claim 10 requires. Id., 755:12-19. Dr. Cole, on

10 the other hand, did not separately analyze each storage solution to determine whether any one

11 satisfied all elements of the claim; he simply lumped them all together and argued that, collectively,

12 they satisfied all elements of the claim. Trial Ex. 1179; Trial Tr. 758:7-22. Given these two divergent

13 theories, the jury had to decide which expert proposed the more credible and persuasive approach

14 for assessing infringement. For JMOL purposes, the “jury had the right to rely upon [Dr. Rubin’s]

15 testimony and to reject any testimony proffered by [Finjan] to the contrary.” InTouch Techs., Inc. v.

16 VGO Commc’ns, Inc., 751 F.3d 1327, 1343 (Fed. Cir. 2014) (affirming denial of JMOL of

17 infringement; courts “do not decide what evidence seems more persuasive,” but only “whether there

18 was substantial evidence upon which the jury could predicate its non-infringement judgment”).

19                     2.     There Is Substantial Evidence That Juniper Does Not Store Security
                              Profile Data In A “Database” As Construed
20

21              Dr. Rubin’s opinion was well reasoned and well supported. He explained Sky ATP does not

22 store a “downloadable security profile,” including a “list of suspicious computer operations,” in a

23 “database.” Trial Tr. 742:1-758:4. He based his opinion on the agreed construction for “database”:

24 “a collection of interrelated data organized according to a database schema to serve one or more

25 applications.” Trial Tr. 963:22-24 (Jury Charge).

26              Dr. Rubin explained the distinction between a database with a “database schema” and

27 “schema-less” databases (i.e., a storage solution that does not meet the agreed construction of

28 “database”). Trial Tr. 742:1-749:24. He testified that a database with a “database schema” has a set

                                                                         JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                              FOR JUDGMENT AS A MATTER OF LAW
     10634940                                         -3-                               (Case No. 3:17-cv-05659-WHA)
      Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 9 of 31



 1 of pre-defined fields. Id., 742:1-743:4. He gave the example of a database for students in a school,

 2 with predefined fields of “name,” “gender,” “age” and “GPA.” Id. These fields provide a “very strict

 3 structure for that database.” Id. For example, one could not simply enter the country of birth for a

 4 given student in this database “because there’s no field for that.” Id. In contrast, a “schema-less”

 5 database does not have pre-defined fields. One can associate whatever information one wants, in

 6 any format, with a key, and include it in the database. Id., 745:1-746:13. Using this example, if the

 7 student database were schema-less, one could include country of birth for a student because “there’s

 8 no schema. It’s schema-less. So I can put whatever I want whenever I want into it.” Id.1

 9              Dr. Rubin further explained the pros and cons of each type of database. Database schemas

10 provide “efficiencies for querying.” Id., 742:20-743:4 (“You want to ask the question ‘Show me all

11 the students who are 18 years old and who are GPA of 3.5 or better.’ In a database with a schema

12 you can create a query exactly like the one I just described and immediately it will spit out all the

13 students that meet that. That’s very powerful. Okay? And that is why you have a schema in a

14 database.”). Schema-less databases, in contrast, are designed for storing large amounts of data that

15 do not need to be frequently accessed: “databases that are schema-less are intentionally designed for

16 applications where you’re not going to need to get to the data very often. It’s more important to be

17 able to store it quickly than it is to retrieve it quickly, and that’s why these databases came around.”

18 Id., 748:2-6; 752:14-753:15.2

19              As Dr. Rubin testified, and Dr. Cole agreed, Juniper uses three different Amazon storage

20 solutions in Sky ATP: DynamoDB, S3, and MySQL. Id., 750:3-755:19; 776:25-777:5; Trial Ex. 94-

21 10; Trial Tr. 467:9-11 (admitting that Sky ATP uses “MySQL, the DynamoDB, and the S3”).

22 Dr. Rubin explained that DynamoDB and S3 are both schema-less, and thus do not satisfy the agreed

23
                1
24           Dr. Cole, in contrast, claimed that a schema-less database is a database in which the user
   does not have to fill in information for every field. Trial Tr. 464:3-465:9. The jury was free to believe
25 Dr. Rubin that Dr. Cole’s testimony on this issue was “not true.” Id., 745:1-6.
           2
             In its JMOL motion, Finjan complains that Dr. Rubin’s understanding of “database schema”
26 was inconsistent with the PTAB’s understanding in an IPR proceeding. Dkt. No. 353 at 9. But the
   PTAB document on which Finjan relies (Trial Ex. 122) was not admitted into evidence at trial.
27 Notably, Finjan did not attempt to cross examine Dr. Rubin on any alleged inconsistencies between
   his understanding and the PTAB’s. Finjan’s attorney argument concerning a document that was not
28 in evidence or even discussed at trial is not a proper basis for JMOL.

                                                                          JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                               FOR JUDGMENT AS A MATTER OF LAW
     10634940                                         -4-                                (Case No. 3:17-cv-05659-WHA)
     Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 10 of 31



 1 “database” construction “database.” Trial Tr. 750:3-753:15. His opinion was based on his review of

 2 Juniper’s source code, Amazon’s own documentation, and his experience working with these

 3 Amazon storage solutions. Id., 733:3-20; 750:3-755:19; 785:11.

 4              For example, Amazon touts that DynamoDB is “schema-less,” so “the data items in a table

 5 need not have the same attributes or even the same number of attributes.” Trial Ex. 1264-43; Trial

 6 Tr. 750:20-753:15. S3 has even less structure, storing data as “unstructured blobs.” Trial Ex. 1264-

 7 3. Testimony from Juniper engineer Chandra Nagarajan further confirmed that these Amazon

 8 storage solutions are schema-less. See, e.g., Nagarajan Tr. at 41:4-24 (“the database should qualify

 9 is a – is a schema LS [SIC-- schema-less] database, not a relational database where the data is

10 structured. It’s really an unstructured schema [less] database. Q. What do you mean by unstructured?

11 A: So there are – there are a couple of database kinds. … All those are very predefined. So – that is

12 what I would call a schema-based database. Right? In a schema [less] database like the one we use

13 – … you can add a data at any point of time without impacting the previous data stored”).

14              MySQL, on the other hand, has a database schema, but Sky ATP does not use MySQL to

15 store a “list of suspicious computer operations,” or anything else that could constitute a

16 “downloadable security profile” as required by Claim 10. Trial Tr. 753:16-754:25. As a result,

17 MySQL also does not meet the “database” requirements of Claim 10.

18              Finjan contends that it is entitled to JMOL on the ground that Dr. Rubin “argued an improper

19 claim construction,” Dkt. No. 353 at 12, but the trial record refutes Finjan’s claim. Dr. Rubin

20 expressly applied the parties’ agreed claim construction for “database.” Trial Tr. 741:17-25. Finjan’s

21 real complaint appears to lie with Dr. Rubin’s understanding of the term “database schema” that was

22 part of that agreed construction. But Finjan cannot now complain about potential ambiguities about

23 the term “database schema,” as Juniper filed a motion seeking further construction and clarification

24 of this term before trial, and Finjan opposed, arguing that no further guidance from the Court was

25 necessary for the jury to render its verdict. See Dkt. No. 275 at 5; Key Pharm. v. Hercon Labs. Corp.,

26
            3
              Dr. Rubin further testified that Trial Ex. 1264 is the type of document that persons of skill
27 in this field rely on, notwithstanding Finjan’s attempt to describe it as a “non-technical document.”
   Trial Tr. 785:2-11. Finjan identifies no proper legal basis for ignoring this Amazon document, which
28 was admitted without objection, and plainly supports the jury verdict of non-infringement.

                                                                           JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                                FOR JUDGMENT AS A MATTER OF LAW
     10634940                                          -5-                                (Case No. 3:17-cv-05659-WHA)
     Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 11 of 31



 1 161 F.3d 709, 715 (Fed. Cir. 1998) (holding that “doctrines of estoppel, waiver, invited error, or the

 2 like would prohibit a party from asserting as ‘error’ a position that it had advocated at the trial.”).

 3 As a result, it was proper for Dr. Rubin to present the jury with his understanding of the term (subject

 4 to cross-examination). See Prism Techs. LLC v. AT&T Mobility, LLC, 2014 WL 4843874, at *3 (D.

 5 Neb. Sept. 29, 2014) (“The Court is mindful that experts are permitted to reasonably disagree as to

 6 the interpretation and application of the Court’s Markman order.”); Transamerica Life Ins. Co. v.

 7 Lincoln Nat. Life Ins. Co., 597 F. Supp. 2d 897, 910 (N.D. Iowa 2009) (“[T]he parties may

 8 reasonably disagree about the interpretation and application of the court’s claim constructions….”).4

 9                     3.     The Jury Was Justified In Rejecting Cole’s Testimony As Not Credible

10              The jury also had ample basis on which to reject Dr. Cole’s infringement theory as not

11 credible. Dr. Cole did not contend that any of the three storage solutions used in Sky ATP satisfied

12 the limitations of a “database” as used in Claim 10. Trial Tr. 500:20-501:6 (admitting he did not

13 analyze whether Sky ATP’s individual storage solutions independently met “database” element of

14 Claim 10). Instead, Dr. Cole lumped all of those storage solutions together and artificially drew a

15 box around them which he called the “ResultsDB” database (as depicted below), arguing that this

16 artificial “database” infringed:

17

18

19

20

21

22

23

24 Trial Ex. 1179-10 (showing Dr. Cole’s annotations at deposition).

25              But as even Dr. Cole (at times) acknowledged, “ResultsDB” is an Application Programming
26
           4
             Finjan also takes issue with Dr. Rubin’s application of Finjan’s expert’s definition of
27 “database schema” in an IPR proceeding. Dkt. No. 353 at 13. But Finjan did not even object to
   Dr. Rubin’s testimony on this issue. Trial Tr. 768:2-769:21. Dr. Rubin also testified that his non-
28 infringement opinion did not depend on Finjan’s IPR definition for this term. Trial Tr. 794:14-22.

                                                                         JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                              FOR JUDGMENT AS A MATTER OF LAW
     10634940                                        -6-                                (Case No. 3:17-cv-05659-WHA)
     Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 12 of 31



 1 Interface (API)—it is not itself a database.” Id.; Trial Tr. 440:14-17 (“the Results Database API,

 2 application programming interface, this is something that interfaces with another component”). As

 3 Dr. Cole also acknowledged, no Sky ATP data is physically stored in a “ResultsDB database”; rather,

 4 data is stored in MySQL, DynamoDB, or S3. Id., 467:9-11.

 5              While Finjan points to documents in which Juniper refers loosely to a “database” or uses the

 6 term “ResultsDB,” Dkt. No. 353 at 5-6, Juniper engineer Chandra Nagarajan explained that “internal

 7 to the team, we refer to it as a results database,” but “the way it works is we’re using the

 8 DynamoDB” and “S3.” Nagarajan Tr. 24:18-25:6. Further, contrary to Finjan’s misrepresentation,

 9 Dr. Rubin’s opinion was not that Juniper engineers “did not know what they meant when they

10 reference ResultsDB in their source code.” Dkt. No. 353 at 7. Instead, as Dr. Rubin testified, his

11 opinion was that there was no evidence that the Juniper engineers were “applying the claim

12 construction in this case when [they] said” the word “database.” Trial Tr. 778:10-21. The jury was

13 not required to follow Finjan’s lead in lumping these storage components together, and was well

14 within its discretion to consider each component individually as Dr. Rubin testified and explained.

15 The fact that Juniper personnel would, for convenience, occasionally refer to the separate storage

16 components altogether as ResultsDB does not render the jury’s verdict unsupported by substantial

17 evidence. Bayer AG v. Sony Elecs., Inc., 229 F. Supp. 2d 332, 349 (D. Del. 2002), aff'd, 83 F. App’x

18 334 (Fed. Cir. 2003) (finding no infringement of the claims dependent on the limitation “core,”

19 despite the alleged infringer’s use of the word “cores” to describe components of the accused

20 products, because the described “cores” did not “satisfy the number of ‘cores’ in [the asserted

21 claims], as that term is construed by the Court”).

22              Finjan claims that Dr. Rubin took the position that “the ResultsDB is not a database because

23 it is a combination of three storage components.” Dkt. No. 353 at 8. This is not true; Dr. Rubin

24 explained that DynamoDB, S3, and MySQL “are three different, separate storage solutions. They

25 have different purposes. They are communicated with in different programming languages, and so

26 you can’t just draw a box and say, ‘This is a database.’” Trial Tr. 759:3-6. Dr. Rubin further

27 explained that none of those storage solutions both “has a schema and stores a list of suspicious

28 computer operations,” as Claim 10 requires. Id., 755:17-19. In other words, Dr. Rubin opined that

                                                                           JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                                FOR JUDGMENT AS A MATTER OF LAW
     10634940                                          -7-                                (Case No. 3:17-cv-05659-WHA)
     Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 13 of 31



 1 what Dr. Cole called “ResultsDB database” is not an actual database, and that Dr. Cole cannot create

 2 a database by drawing an arbitrary box around three fundamentally different storage solutions. The

 3 jury was free to credit Dr. Rubin’s testimony on this issue and reject Dr. Cole’s. Star Sci., Inc. v.

 4 R.J. Reynolds Tobacco Co., 655 F.3d 1364, 1378 (Fed. Cir. 2011) (“The jury is entitled to credit or

 5 discredit testimony before it. In this situation, where expert testimony was needed to establish

 6 infringement, it was not unreasonable for the jury to discredit the testimony of [patentee’s] expert

 7 and find that the [defendant’s] patents were not infringed.”).

 8              For the same reasons, Finjan’s argument that the term “a database” in Claim 10 means “one

 9 or more” is a red herring. Dkt. No. 353 at 8-9. Dr. Rubin explained that there are no databases in

10 Sky ATP—not a single database, and not multiple databases—that meet the requirements of Claim

11 10 (i.e., that have a “database schema” and store the claimed “security profile data”). Trial Tr. 750:3-

12 755:19.

13              It was also reasonable for the jury to reject Dr. Cole’s theory that his artificial “ResultsDB

14 database” was “organized according to a database schema,” as required by the stipulated

15 construction of the term “database.” Dr. Cole pointed to the “JSON” format as the alleged “database

16 schema” for his “ResultsDB.” Id., 504:22-25 (“Q. And it’s your position that the database schema

17 for the thing that you’ve identified as ResultsDB database is the JSON schema; right? A. That is

18 correct.”). But as Dr. Rubin explained, JSON is a text format; it is not a “database schema.” Id.,

19 759:18-760:16; 763:13-765:19. Finjan claims that “Dr. Rubin provided no basis to support” this

20 opinion. Dkt. No. 353 at 10. This is wrong; Dr. Rubin’s opinion was supported by the Internet

21 Engineering Task Force’s definitive standards document on the JSON format. Trial Ex. 1248; Trial

22 Tr. 759:18-760:16. This document expressly states that “JSON is a text format.” Trial Ex. 1248-3;

23 Trial Tr. 763:16-23. As Dr. Rubin explained, “[t]his is different from a database schema, which

24 defines how you put data into a database. A JSON schema defines how you put text into a JSON

25 object.” Id., 764:2-4.

26              Finjan tries to undermine Dr. Rubin’s testimony by pointing to documents that use the terms

27 “schema” or “JSON schema.” But as even Dr. Cole admitted, not all schemas are database schemas.

28 Id., 503:4-10 (“Q. You’d agree with me, sir, that all schemas are not database schemas; correct?

                                                                            JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                                 FOR JUDGMENT AS A MATTER OF LAW
     10634940                                           -8-                                (Case No. 3:17-cv-05659-WHA)
     Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 14 of 31



 1 You could have a file schema, for example, and that doesn’t necessarily mean it’s a database schema;

 2 correct? A. Yes.”); id., 763:25-764:1 (“The word ‘schema’ just has to do with having rules for how

 3 you put things together.”).

 4              Dr. Cole’s theory that the “JSON schema” is the “database schema” for his “ResultsDB

 5 database” is further undermined by the fact that MySQL—which is one of the storage components

 6 Dr. Cole lumps together into his artificial database—does not use the JSON format at all. Dr. Rubin

 7 testified that “[n]othing that’s stored in the MySQL database is of a JSON format,”—a fact he

 8 demonstrated using Juniper source code. Id., 765:4-19. Dr. Cole did not and could not explain how

 9 JSON could possibly be the “database schema” for his artificial database that includes MySQL,

10 given that MySQL itself does not even use the JSON format. See id., 759:12-17 (“I mean, [Dr.

11 Cole’s theory] is actually kind of ridiculous because you’ve got these different storage solutions,

12 two of which are schema-less and one of which doesn’t have any list of security operations. And so

13 they use different languages so you couldn’t possibly have a schema for three things that are so

14 different.”).

15              No doubt aware of the deficiencies in Dr. Cole’s identification of the “JSON” format as the

16 required database schema, Finjan now argues—for the first time—that a “key schema” and a

17 “MySQL schema” could each be considered as alternative candidates for the “database schema.”

18 Dkt. No. 353 at 9-11. But Dr. Cole did not even mention these schemas at trial, much less contend

19 that either was the “database schema” for his “ResultsDB database.” Instead, Dr. Cole confirmed

20 that he relied solely on the “JSON schema” as his purported “database schema.” Trial Tr. 504:22-

21 25. Finjan’s attempt to raise a new infringement theory for the first time on JMOL is inappropriate;

22 Finjan did not even attempt to rebut Dr. Rubin’s testimony at trial that a key schema is not a

23 “database schema.” Id., 786:10-19; see id., 745:15 (“In a schema-less database, you have keys.”);

24 id., 746:12-13 (same).

25              Finjan’s reliance on the “MySQL schema” in its JMOL motion is particularly puzzling.

26 Finjan claims that “Dr. Rubin admitted that the MySQL database in the ResultsDB meets every

27 requirement of the agreed construction of ‘database,’ including that it has a database schema.”

28 Dkt. No. 353 at 11, citing Dr. Rubin’s testimony at lines 16-21 of page 753 of the trial transcript.

                                                                          JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                               FOR JUDGMENT AS A MATTER OF LAW
     10634940                                          -9-                               (Case No. 3:17-cv-05659-WHA)
     Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 15 of 31



 1 But Finjan fails to cite the very next question and answer, in which Dr. Rubin testified that the results

 2 from the analysis engines are not stored, as required by Claim 10: “Q. Does MySQL [in] Juniper

 3 Sky ATP store the results of these analysis engines? A. It doesn’t store the results.” Trial Tr. 753:22-

 4 24. Finjan points to the results of the analysis engines as the claimed “security profile data, []

 5 including a list of suspicious computer operations,” which Claim 10 requires storing in a “database.”

 6 In Sky ATP, that security profile, including a list of suspicious computer operations, is not stored in

 7 MySQL. Dr. Rubin confirmed this again in response to the Court’s questions on the very next page

 8 of the trial transcript:

 9              THE COURT: But does the stuff – the info stored in that one, MySQL, does it have
                either the verdict or the list of suspicious operations? THE WITNESS: It does not.
10              THE COURT: All right. THE WITNESS: It doesn’t have either of those.

11 Trial Tr. 754:20-25. As a result, it is immaterial that MySQL uses a database schema, because it

12 does not store the security profile data required by Claim 10. Finjan did not dispute this at trial.

13              Finally, Dr. Cole attempted to mislead the jury by repeatedly arguing that Juniper must use

14 a database having a database schema to store security profiles, because Juniper must quickly look

15 up those security profiles when a downloadable is received by Sky ATP. For example, Dr. Cole

16 testified: “So both the static analysis and the dynamic analysis perform that security profile. And

17 then, to make it easy to look up if somebody else uses that same downloadable, Juniper puts it in a

18 structured database with a schema so they can quickly look up the information to make it go quicker

19 in the future.” Id., 432:24-433:4; id., 429:19-23 (testifying that “security profile” is stored in a

20 “caching database” so “if somebody else out there in the world gets hit with that same downloadable,

21 it can now look it up in that structured database very easily and very quickly”); id., 430:9-431:8

22 (testifying that Juniper stores the “security profile” for a downloadable in a database that “is going

23 to have to have a structure and a schema” because without a schema, “there’s no way you would be

24 able to quickly look it up, and there’s no way the system would work properly” when the same

25 downloadable is seen again).

26              The problem for Dr. Cole and Finjan is that this testimony was false. As Dr. Rubin testified,

27 when a downloadable is received by Sky ATP, only the verdict for that downloadable is looked

28 up—not the security profile, with a list of suspicious computer operations. Id., 736:20-2; 757:7-9.

                                                                            JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                                 FOR JUDGMENT AS A MATTER OF LAW
     10634940                                          - 10 -                              (Case No. 3:17-cv-05659-WHA)
     Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 16 of 31



 1 Dr. Rubin explained that this made perfect technological sense, because security profiles in Sky

 2 ATP contain “very very large” amounts of heterogeneous data. Id., 739:12-24; 740:16-24; 755:24-

 3 756:3. Dr. Rubin even showed the jury the Juniper source code showing that only the verdict, not

 4 the security profile, is looked up when a downloadable is received by Sky ATP. Id., 766:24-768:1.

 5 A verdict is just an integer between 1 and 10; it does not include a list of suspicious computer

 6 operations, and hence is not the claimed “security profile” that must be stored in a database to

 7 infringe Claim 10. Id., 735:16-736:24. As a result, the explanation Dr. Cole provided the jury as to

 8 why Juniper would store security profiles in a database with a schema—for quick access upon receipt

 9 of a downloadable—was false.

10              There were numerous other instances at trial where Dr. Cole demonstrated he simply did not

11 understand how the accused products operated. For example, Dr. Cole thoroughly misunderstood

12 the differences between the free and premium Sky ATP licenses. On direct examination, Dr. Cole

13 provided definitive and unqualified testimony that “[t]he only difference between free and premium

14 are the number of scans you get” in response to a question by the Court. See id., 476:25-477:1

15 (emphasis added). When confronted with evidence that his testimony was wrong, Dr. Cole did not

16 correct or qualify his testimony. Instead, he acknowledged that he was willing to give categorical

17 opinions on a material issue without having seen all the evidence. Id., 530:9-25 (“Q. Do you stand

18 by your testimony, sir, that the only difference between the free version of Sky ATP and the

19 premium version is the number of files that are analyzed? … [A.] Right now, yes. If I had five or

20 ten minutes to review this, then that might be different; but right now, I stand by my answer.”).

21 Juniper later introduced compelling evidence that Dr. Cole’s testimony was wrong. Id., 686:25-

22 688:9; Trial Ex. 182 (Sky ATP technical document listing differences in functionality between the

23 free model and paid-for models).

24              In view of these multiple instances where Dr. Cole provided inaccurate testimony on

25 material points, the jury was free to discredit the remainder of Dr. Cole’s testimony. Id., 904:14-16

26 (jury “may reject the entire testimony of a witness who willfully has testified falsely on a material

27 point.”).

28

                                                                          JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                               FOR JUDGMENT AS A MATTER OF LAW
     10634940                                         - 11 -                             (Case No. 3:17-cv-05659-WHA)
      Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 17 of 31



 1 III.         FINJAN IS NOT ENTITLED TO A NEW TRIAL UNDER RULE 59

 2              A.     Legal Standard.

 3              The decision “to grant a new trial under Federal Rule of Civil Procedure 59 is made in the

 4 discretion of the trial court.” Castillo v. City & Cty. of S.F., 2006 WL 1305214, at *1 (N.D. Cal. May

 5 11, 2006) (Alsup, J.), aff’d, 283 F. App’x 536 (9th Cir. 2008). A new trial may be granted where

 6 “the verdict is contrary to the clear weight of the evidence, or is based upon evidence which is false,

 7 or to prevent, in the sound discretion of the trial court, a miscarriage of justice.” United States v. 4.0

 8 Acres of Land, 175 F.3d 1133, 1139 (9th Cir. 1999). A new trial is not permitted merely because

 9 “the jury could have drawn different inferences or conclusions or because judges feel that other

10 results are more reasonable.” Castillo, 2006 WL 1305214 at *1 (quoting Sentilles v. Inter-Caribbean

11 Shipping Corp., 361 U.S. 107, 110 (1959)).

12              B.     Dr. Rubin’s Testimony On The “Database” Limitation Was Appropriate.

13              Finjan first argues that it is entitled to a new trial because the jury allegedly was “prejudiced

14 based on improper claim construction arguments.” Dkt. No. 353 at 14.5 But as discussed above,

15 Juniper’s expert Dr. Rubin applied the parties’ agreed construction. To the extent that Finjan

16 disagreed with Dr. Rubin’s understanding of that construction—including the meaning of “database

17 schema”—it was free to cross-examine Dr. Rubin on this issue. Finjan cites no case to support its

18 argument that this would warrant a new trial. Instead, courts routinely find that it is appropriate for

19 experts to opine about the interpretation and application of a claim construction. See Transamerica

20 Life Ins. Co., 597 F. Supp. 2d at 910 (“parties may reasonably disagree about the interpretation and

21 application of the court’s claim constructions….”).

22              C.     Evidence Regarding The PTAB’s Obviousness Finding Regarding Claim 1
                       Was Relevant To Juniper’s § 101 Defense.
23

24              Finjan next claims that the Court should grant it a new trial on infringement because Juniper

25

26              5
            In the introduction to this section, Finjan notes that a basis for its motion is that “it was an
   error not to instruct the jury on the construction of ‘database schema.’” Dkt. No. 353 at 13:27-14:1.
27 But Finjan does not provide any explanation or argument to support this purported reason. Moreover,
   Finjan specifically opposed Juniper’s request that the Court further define “database schema.” Dkt.
28 No. 268 at 1. Therefore, it cannot now request a new trial on this basis.

                                                                              JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                                   FOR JUDGMENT AS A MATTER OF LAW
     10634940                                            - 12 -                              (Case No. 3:17-cv-05659-WHA)
     Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 18 of 31



 1 should not have been allowed to present evidence, in connection with its defense under 35 U.S.C.

 2 § 101, that the PTAB invalidated Claim 1 of the ’494 Patent on prior art grounds. Dkt. No. 353 at

 3 15. Finjan’s argument is meritless.

 4              As an initial matter, Finjan did not object during Dr. Rubin’s testimony on invalidity under

 5 § 101, which Finjan is now pointing to as warranting a new trial on infringement. See, e.g., Trial Tr.

 6 718:24-720:20, 721:13-722:5. Finjan has thus waived any objection to this testimony. Motorola Inc.

 7 v. J.B. Rogers Mech. Contractors, 177 F. App’x 754, 757 (9th Cir. 2006) (defendant waived

 8 objections to witness’s testimony that he failed to make at trial). Finjan’s current objection to this

 9 testimony, moreover, makes no sense. Finjan argues that the PTAB’s invalidation of Claim 1 “was

10 irrelevant to whether the Accused Products infringe Claim 10.” Dkt. No. 353 at 15. Juniper agrees.

11 In fact, Finjan does not cite a single statement by a Juniper witness or counsel suggesting that the

12 PTAB’s invalidation of Claim 1 had any bearing on any infringement issue before the jury. Rather,

13 arguments about the invalidation of Claim 1 related to the validity of Claim 10 under Juniper’s § 101

14 defense—an issue to which this evidence is clearly relevant. Thus, even if it was error for the Court

15 to consider this evidence for § 101 purposes—which it was not—this would not be a proper basis

16 for granting a new trial on infringement. See Transocean Offshore Deepwater Drilling, Inc. v.

17 Maersk Drilling USA, Inc., 699 F.3d 1340, 1359 (Fed. Cir. 2012) (denying request for a new trial

18 despite error on the record because “[t]here is no reason to think that because the jury erred on one

19 such fact finding, the other, unrelated fact findings are somehow tainted.”).

20              At the pretrial conference, the Court explained that even though the Court would ultimately

21 decide the § 101 issue, the parties would present evidence relevant to the “inventive concept” issue

22 during the jury trial. Dkt. No. 300 (Pretrial Hearing Tr.) at 45:21-23. Finjan made no objection to

23 the jury hearing evidence on § 101. Id. at 45-46. While Finjan is correct that the standards for novelty

24 under § 102 or § 103 and innovativeness under § 101 are different, the evidence about which Finjan

25 now complains is directly relevant to the § 101 arguments presented in this case. Indeed, the Court

26 explained that the issue of whether Claim 10 is “close to the prior art” is relevant to the issue of

27 whether it includes an inventive concept for purposes of § 101. Id. at 90:3-15. This is particularly

28 true here, where Finjan’s own technical expert, Dr. Cole, testified that each of the elements he

                                                                           JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                                FOR JUDGMENT AS A MATTER OF LAW
     10634940                                          - 13 -                             (Case No. 3:17-cv-05659-WHA)
     Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 19 of 31



 1 identified as the “innovative component” or “highlights” of Claim 10 were also included in Claim

 2 1. Trial Tr. 379:10-380:11; 517:25-520:14. Given this testimony, the PTAB’s finding that each of

 3 the “highlights” identified by Dr. Cole was obvious in view of the prior art is probative evidence

 4 that Claim 10 lacks any “innovative concept.” Dr. Rubin’s testimony was directly responsive on this

 5 point, as he (1) explained that all of the elements of Claim 1 were known in the art, and thus found

 6 to be obvious, id., 719:1-4, (2) showed that Claim 1 and Claim 10 have the same functions and are

 7 virtually identical, id., 721:13-722:5, and (3) demonstrated that the additional components in Claim

 8 10 for performing the functions recited in both Claim 1 and 10 were not inventive because

 9 “[e]verything about them was well-understood, routine, and conventional in the art,” id., 722:6-11.

10              Finjan also claims that “the jury had no understanding that Claim 1 was found anticipated

11 under a separate statute (35 U.S.C. § 102) or that the PTAB’s decision on Claim 1 is still on appeal.”

12 Dkt. No 353 at 15. But this point is irrelevant, as the Court, not the jury, will decide Juniper’s § 101

13 defense. In addition, Finjan’s own technical expert, Dr. Orso, explained to the jury that the PTAB’s

14 analysis was based on an obviousness determination, which is distinct from a § 101 analysis. Trial

15 Tr. 882:10-885:2. .

16              D.     Finjan’s Allegations That Juniper Withheld And Misrepresented Damages
                       For The Accused Products Are Baseless.
17

18              Finjan next asserts that it should be entitled to a new trial because Juniper purportedly

19 misrepresented and withheld evidence relevant to Finjan’s damages case. As demonstrated below,

20 the only party to make material misrepresentations with regard to this topic is Finjan. In any event,

21 Finjan fails to provide any explanation as to how its complaints about Juniper’s damages evidence—

22 which are not relevant to the issue of infringement—would somehow warrant the new trial on

23 infringement that it is seeking. See, e.g., Transocean Offshore Deepwater Drilling, 699 F.3d at 1359.

24 To the extent Finjan is requesting a new trial on damages, such a request is moot because the jury

25 determined that there was no infringement. See AVM Techs., LLC v. Intel Corp., 334 F.Supp.3d 623,

26 634 (D. Del. 2018) (“Because I deny Plaintiff’s Motion for a New Trial on infringement in full,

27 Plaintiff’s request for a new trial on damages is moot.”) (citations omitted); see also ADC

28 Telecomms., Inc. v. Switchcraft, Inc., 281 F. App’x 989, 993 (Fed. Cir. 2008).

                                                                         JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                              FOR JUDGMENT AS A MATTER OF LAW
     10634940                                         - 14 -                            (Case No. 3:17-cv-05659-WHA)
     Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 20 of 31



 1                     1.      Juniper Timely Produced Accurate And Complete Revenue
                               Information For The Accused Products.
 2

 3              Finjan’s primary complaint concerns an updated financial spreadsheet that Juniper produced

 4 on September 7, 2018. Dkt. No. 353 at 16-17. Despite Finjan’s allegations to the contrary, Juniper

 5 promptly produced this financial information as soon as it became apparent that it was relevant.

 6              When Finjan served its infringement contentions for this case on March 8, 2018, it identified

 7 the accused products as SRX, Sky ATP, ATP Appliance and Space Security Director. Ex. 1 (Finjan’s

 8 Infringement Contentions); see also Ex. 2 (Finjan RFP No. 20) (served on February 23, 2018,

 9 seeking “Documents, communications, or things sufficient to show any sales or revenue generated

10 from each of the Accused Instrumentalities from the year 2012 to the present” and defining

11 “Accused Instrumentalities” as including SRX Gateways, Sky ATP, ATP Appliance, Space Security

12 Director, and Contrail). Consistent with its obligations under Local Rule 3-4, Juniper produced a

13 financial spreadsheet on April 23, 2018 that included Juniper’s revenues for all SRX devices and

14 Sky ATP licenses. Curran Decl. ¶ 2. Because Finjan was accusing all SRX devices of infringing its

15 patents, pinpointing the revenues associated with the particular SRX devices used in combination

16 with Sky ATP (i.e., a small subset of all SRX devices) was not relevant at that time.

17              On June 7, 2018, the parties filed early motions for summary judgment pursuant to the

18 Court’s “Patent Showdown” procedure. Juniper moved for summary judgment that neither the SRX

19 alone, nor Sky ATP alone, nor the SRX in combination with Sky ATP infringe Claim 1 of the ’780

20 Patent. Dkt. No. 96 at 18-23. Finjan, on the other hand, moved for summary judgment that SRX used

21 in combination with Sky ATP and Sky ATP alone infringe Claim 10 of the ’494 Patent. Finjan did

22 not move on any damages issues, and took the position that it was not necessary to expedite

23 discovery on damages issues because it believed the showdown proceedings were limited to liability

24 issues. Ex. 3 (3/30/18 Kastens Email).

25              On August 9, 2018, the Court granted Juniper’s motion for summary judgment. Dkt. No. 177

26 at 10. Then on August 24, 2018, the Court granted in part Finjan’s motion for summary judgment

27 on Claim 10 of the ’494 Patent, and ruled that a trial would be held to decide (1) whether SRX used

28 in combination with Sky ATP and Sky ATP alone satisfied the “database” limitation, (2) Juniper’s

                                                                           JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                                FOR JUDGMENT AS A MATTER OF LAW
     10634940                                          - 15 -                             (Case No. 3:17-cv-05659-WHA)
     Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 21 of 31



 1 § 101 defense, (3) Juniper’s § 287 defense, and (4) damages for Claim 10 of the ’494 Patent.

 2              As a result of the Court’s August 24 Order, it became clear that the revenues for only those

 3 SRX used in combination with Sky ATP—as opposed to all SRX’s, as originally accused by

 4 Finjan—would be relevant to the upcoming trial. Curran Decl. ¶ 3. Juniper therefore began the

 5 process of creating an updated version of the previously-produced financial spreadsheet that would

 6 allow for the isolation of SRX units that were used in combination with Sky ATP. Id. ¶ 3. On

 7 August 31, 2018, the Court issued an order scheduling the trial for December 10, 2018, thus

 8 triggering a September 11, 2018 deadline for opening expert reports under the Federal Rules.6

 9              Given this new deadline, Juniper expedited its efforts and supplemented its damages

10 production on September 7, 2018—just one week after the Court’s order setting the trial. The

11 supplemental production included two financial spreadsheets that allowed for the isolation of SRX

12 units used in combination with Sky ATP: (1) one identifying SRX devices for which the free version

13 of Sky ATP was enabled during the damages period, and (2) a version of the financial data produced

14 on April 23, 2018 that added information about the end customer data so that paid Sky ATP licenses

15 could be linked to SRX purchases. Curran Decl. ¶ 4. On September 10, 2018, Juniper also offered

16 to extend the deadline for Finjan to serve its damages report, but Finjan declined and opted to serve

17 its report on September 11, 2018. Ex. 4 (9/10/18 Kobialka Email). On November 1, 2018, Finjan

18 served an errata to its damages report that added revenues for SRX devices that are not compatible

19 with Sky ATP—information that was ascertainable from the financial data produced in April 2018.

20 Finjan chose not to request a deposition of any Juniper financial employees until November 8, 2018,

21 after all expert reports had been exchanged and after all expert depositions had occurred.

22              Over the course of the above-listed events, Finjan did not serve a request for production or

23 interrogatory specifically requesting financial information limited to the sales of SRX devices

24 enabled to use Sky ATP. Finjan similarly failed to request a deposition on this topic. Instead, Juniper

25 took the initiative to provide Finjan with this information within a week of the Court’s order setting

26 the date for trial and thus setting the deadline for Finjan’s opening damages report. Finjan therefore

27
          6
            The deadline in the original Case Management Order for fact discovery was March 29,
28 2019, and the opening expert report deadline was March 29, 2019. Dkt. No. 35.

                                                                           JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                                FOR JUDGMENT AS A MATTER OF LAW
     10634940                                          - 16 -                             (Case No. 3:17-cv-05659-WHA)
     Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 22 of 31



 1 has no credible claim that Juniper delayed in producing information related to damages.

 2              Even if Finjan could demonstrate that Juniper delayed in providing Finjan with pertinent

 3 information related to damages—which it has not—Finjan cannot demonstrate any prejudice

 4 sufficient to warrant a new trial. Finjan’s damages expert admitted that information related to the

 5 number of SRX devices which were enabled to utilize Sky ATP would not have impacted his

 6 analysis. See Dkt. No. 292-1 (Arst Dep.) at 56:19-57:8 (“Q. You did endeavor to determine how

 7 many Sky AT licenses had been enabled? A. Yes….Q. If that information were available to you,

 8 would it have impacted your analysis?…A. I don’t think so in a material way….”) (emphasis

 9 added). Mr. Arst’s admission is consistent with the errata to his expert report, which added sales for

10 incompatible SRX devices. Thus, Finjan has not established that it suffered any real prejudice or that

11 the presentation of its case would have been impacted in any meaningful way if it had received the

12 September 7 spreadsheet at an earlier date. Further, Finjan did not take issue with the timing of

13 Juniper’s production until it served its motion in limine seeking the exclusion of the spreadsheets—

14 over two months after they were produced.

15                     2.      Juniper’s Representations Concerning Damages Were Accurate.

16              Finjan also claims that Juniper made misrepresentations to the Court regarding the updated

17 spreadsheet, as well as the revenue figures for the accused products. Neither allegation is true.

18                             a.      Juniper Accurately Described The September 7 Spreadsheet.

19              With regard to the September 2018 spreadsheet, Juniper accurately explained to the Court

20 that it added end customer data to the financial information produced in April 2018. The addition of

21 such information allowed both Juniper and Finjan to more accurately narrow the sales of SRX

22 devices to just those for which a Sky ATP license was purchased, i.e., just those SRX devices which

23 were accused of infringement under the infringement theory advanced by Finjan.7

24              To try to bolster its allegation that Juniper acted nefariously, Finjan claims that Juniper added

25 data on “additional sales for the accused products” to the September 2018 spreadsheet. Dkt. No. 353

26
          7
            The parties could have calculated revenues using the April spreadsheet by calculating the
27 number of Sky ATP licenses and utilizing the average revenues from sales of compatible SRX
   devices to arrive at an estimate of the pertinent SRX revenues. Juniper simply sought to reduce the
28 need to estimate revenues by providing more precise information. Curran Decl. ¶ 3.

                                                                              JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                                   FOR JUDGMENT AS A MATTER OF LAW
     10634940                                            - 17 -                              (Case No. 3:17-cv-05659-WHA)
      Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 23 of 31



 1 at 17. Finjan’s allegation—which is easily debunked by totaling the revenues on the two

 2 spreadsheets—is false. Instead, the additional rows about which Finjan complains are simply the

 3 result of breaking down the previously-provided information at a more granular level, i.e., by end

 4 customer.8 In the original April 2018 spreadsheet, revenues and units were grouped and reported on

 5 a quarterly basis by part number, ship to country, and end customer country. While this original level

 6 of granularity was sufficient to identify the number of units and revenue for the products originally

 7 accused by Finjan, it did not allow one to match up the Sky ATP licenses with a particular SRX

 8 device so as to parse the particular revenues at issue for Finjan’s ’494 Patent-specific infringement

 9 theory. The September 2018 spreadsheet reported the data quarterly by end customer, so as to allow

10 this linkage. Obviously, if one creates a report that shows one row indicating that 1000 SRX1500

11 devices were sold in the U.S. in a particular quarter, it is going to contain fewer rows than a report

12 that lists each of those 1000 SRX1500 devices as a separate row so as to allow for the identification

13 of the end user. This additional granularity does not, however, change the underlying unit or revenue

14 numbers. Finjan could easily have verified this by comparing the totals of each category of financial

15 information provided on the April and September spreadsheets (achievement net, achievement

16 quantity, and achievement cost) and noting that they remained the same between the April and

17 September spreadsheets. Curran Decl. ¶ 5 (e.g., the sum of the “Achievement Net” from both

18 spreadsheets is $610,844,337.2).

19                             b.     Juniper Accurately Represented The Accused Revenues.

20               Finjan also claims that Juniper somehow misrepresented the revenues associated with the

21 accused products. In particular, Finjan claims that Juniper should have included the following in its

22

23               8
              At Ms. Gupta’s deposition she explained that this spreadsheet was created using Juniper’s
     ERP system and that the spreadsheet was updated to include End Customer information. See, e.g.,
24   Dkt. No. 353-13 (12/7/18 Gupta Dep.) at 87:7-22 (“Q. For Exhibit 3 [the “17,000 page” spreadsheet],
     the customer information you just mentioned, is that Column F of Exhibit 3 of the data tab? A. That’s
25   right….Q. And that was added to Exhibit 6? A. That seems to be the difference between the two.
     Q. Do you know why that change was made? A. As I talked to my counsel, again, this was before
26   the time I took over this role, I believe end customer parent information was needed, so the
     spreadsheet was recreated including the field on end customer parent. As I said, all of this
27   information is available in the ERP system, and you can query it at any time with any of the fields
     that one might want, so --.”)(emphasis added); see also id. at 83:24-84:3 (explaining spreadsheet
28   was created by querying Juniper’s ERP system).

                                                                         JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                              FOR JUDGMENT AS A MATTER OF LAW
      10634940                                        - 18 -                            (Case No. 3:17-cv-05659-WHA)
     Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 24 of 31



 1 calculations: “(1) SRX devices or free Sky ATP enrollments from 2015, (2) SRX devices capable of

 2 enrollment of free or premium versions of Sky ATP, and (3) instances where a customer purchased

 3 multiple SRX devices and enrolled in free or premium Sky ATP.” Dkt. No. 353 at 18. Finjan’s

 4 criticisms evince a fundamental misunderstanding of the underlying evidence.

 5              As to the first category, Juniper did not include any SRX devices associated with free Sky

 6 ATP enrollments from 2015 because no SRX customers enabled a free Sky ATP license in 2015.

 7 Indeed, Juniper’s Rule 30(b)(6) witness Mr. Alex Icasiano testified that his team wrote a script to

 8 identify “the number of SRX devices for which a free Sky ATP license had been enabled” …

 9 “between Sky ATP’s release and January 2017.” Dkt. No. 228-6 (Icasiano Decl.) ¶ 4. Juniper’s

10 damages expert utilized the results of this script and thus included all SRX devices for which a Sky

11 ATP license was enabled at any time during the damages period. Given that Sky ATP was not

12 available until late 2015, and given that less than 1% of SRX customers enabled a free license at any

13 time before January 2017, it is not surprising that there were no free licenses enabled in 2015.

14              As to the second category—SRX devices that are compatible with Sky ATP but for which

15 the customer chose not to enable Sky ATP—the Court already properly ruled that those devices

16 should not be included in the damages base because they were not capable of infringing under

17 Finjan’s infringement theory. Dkt. No. 283 at 5 (ruling that Finjan’s “untimely new infringement

18 theory [that SRX devices alone infringe] … is procedurally defective”). Finjan now claims that it

19 does not matter if an SRX customer had not enabled Sky ATP before January 29, 2017 because

20 “customers who purchase SRX devices do not have to enroll it for Sky ATP right away” and “Juniper

21 promotes Sky ATP in its marketing materials as being integrated with SRX.” Dkt. No. 353 at 18.

22 Finjan’s argument is legally unsound. Under Finjan’s own infringement theory, an SRX alone does

23 not infringe; it only infringes if it is used in combination with Sky ATP.9 Given that the patent

24

25              9
            Indeed, the undisputed evidence establishes that SRX devices do not include the code
   needed to perform the accused functionality in Sky ATP. See Dkt. No. 236-5 (11/14/18 Cole Dep.)
26 at 81:5-16 (“Q.·So the code that performs the elements of (b) and (c) in your analysis resides on the
   cloud-based server for Sky ATP and not the SRX box itself; correct? A.·Elements (b) and (c) are
27 performed by Sky ATP … Q.·But the code for those particular functions does not exist on the SRX
   box; correct? A. … Sky ATP performs elements (b) and (c) and then provides value and information
28 to SRX.”).

                                                                         JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                              FOR JUDGMENT AS A MATTER OF LAW
     10634940                                         - 19 -                            (Case No. 3:17-cv-05659-WHA)
     Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 25 of 31



 1 expired on January 29, 2017, any previously-sold SRX devices that enabled a license after January

 2 29, 2017 would not be infringing units because one cannot infringe an expired patent. Sears, Roebuck

 3 & Co. v. Stiffel Co., 376 U.S. 225, 230 (1964) (“[W]hen the patent expires the monopoly created by

 4 it expires, too, and the right to make the article—including the right to make it in precisely the shape

 5 it carried when patented—passes to the public.”); In re Katz Interactive Call Processing Patent

 6 Litig., 2009 WL 1351043, at *10 (C.D. Cal. May 1, 2009) (granting summary judgment that plaintiff

 7 could not recover damages for activities occurring after patent expiration).

 8              As to the third category—SRX devices purchased by a customer who purchased fewer Sky

 9 ATP licenses than SRX devices—Finjan mischaracterizes the factual record. As Michael Bushong

10 testified, the relationship between SRX devices and Sky ATP licenses is one-to-one. Thus, if a

11 customer purchases 1000 SRX devices, but only one Sky ATP license, only one of the 1000 SRX

12 devices can interface with Sky ATP. Trial Tr. 695:23-696:3 (“[I]f you have one license, you can

13 work with one SRX. If you have two licenses, you can work with two SRXs. Ten licenses, ten

14 SRXs.”). Despite the evidence to the contrary, Finjan refuses to acknowledge that each SRX device

15 must separately enable Sky ATP. Indeed, the higher figures Finjan improperly introduced at trial

16 through the deposition of Ms. Gupta and now recites in its motion result from improper manipulation

17 of Juniper’s financial spreadsheets to include sales of SRX devices that were never used with Sky

18 ATP. Finjan’s failure to limit revenues to just those SRX devices used in conjunction with Sky ATP

19 is apparent on the face of the exhibit Finjan introduced with Ms. Gupta’s deposition, Trial Exhibit

20 494. In Trial Exhibit 494 the Sum of Achievement Quantity for Sky ATP licenses is 219, however,

21 the Sum of Achievement Quantity for SRX devices totals 6,494. Given the one-to-one relationship

22 between SRX and Sky ATP, Trial Tr. 695:23-696:3, the total revenue figures are over-inclusive.

23                            c.     Juniper Did Not Provide Conflicting Discovery On Free Sky ATP.

24              Finjan’s allegation that Juniper “prejudiced” Finjan by “reporting conflicting numbers

25 regarding the number of ‘free’ Sky ATP enrollments” is also inaccurate. Juniper’s sworn testimony

26 and evidence concerning the number of SRX devices enabled to use the free version of Sky ATP has

27 been at all times consistent and accurate. In Mr. Nagarajan’s June 2018 declaration he explained that

28 Juniper “does not maintain historical data on the number of SRX units configured to use Sky ATP’s

                                                                         JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                              FOR JUDGMENT AS A MATTER OF LAW
     10634940                                       - 20 -                              (Case No. 3:17-cv-05659-WHA)
      Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 26 of 31



 1 free service,” but that as of June 2018 “approximately 240 SRX units [had been] configured to use

 2 Sky ATP’s free service.” Dkt. No. 125-8 ¶ 6. When the Court ruled that damages would be part of

 3 the December trial and it became apparent that isolating SRX devices that had been used in

 4 combination with Sky ATP during the ’494 Patent damages period would be necessary, Juniper

 5 created a script to identify SRX devices that had used Sky ATP’s free service for purposes of this

 6 litigation, even though—as Mr. Nagarajan had previously stated—that information was not kept in

 7 the ordinary course of business. Id.; see also Dkt. No. 228-6 (Icasiano Decl.) ¶ 4. The script revealed

 8 that 120 SRX units were configured to use Sky ATP’s free service in the U.S. during the damages

 9 period. Id. Finjan provides no explanation for how the results of this script for the damages period

10 that ended in January 2017—120 units—is somehow inconsistent with Mr. Nagarajan’s prior

11 testimony of 240 units through June 2018, which includes an additional 17 months.10

12              E.     Finjan Misrepresents The Court’s Daubert Order.

13              Finjan’s final attempt to justify a new trial consists of a complete mischaracterization of the

14 Court’s Daubert Order. Finjan claims that the Court “repeatedly capped Finjan’s proposed

15 reasonable royalty to no more than the $1.8 million revenue base that Juniper identified.” Dkt. No.

16 353 at 20. This is simply not true. Instead, the Court found that Finjan’s damages request of $60-

17 $70 million “defied basic laws of economics” and noted that Finjan improperly included revenues

18 from non-accused products in its own revenue calculations. Dkt. No. 283 at 4. The Court did not

19 find that the laws of economics require a reasonable royalty less than the accused revenues, but

20 rather that there must be some “quantification” of the alleged benefits above and beyond revenues—

21 something that Finjan wholly failed to do. Id. at 4-6. In spite of this ruling, the Court allowed Finjan

22 to proceed with its damages case. Finjan was permitted to introduce evidence which contemplated a

23 damages request far exceeding revenues from the accused products, i.e., damages based on a per-

24 scan or per-user basis, and the deposition testimony of Ms. Gupta, which included figures exceeding

25 $1.8 million. See Trial Tr. 269:17-270:13 (“[B]ecause it’s the consumption of the technology, we

26

27              10
             Finjan also claims Juniper “waited until the eve of trial” to provide the results of the script.
   This is not true. Juniper promptly provided this information on September 7—less than a week after
28 the Court issued its order setting the trial and three months before the trial began. Curran Decl. ¶ 4.

                                                                             JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                                  FOR JUDGMENT AS A MATTER OF LAW
     10634940                                           - 21 -                              (Case No. 3:17-cv-05659-WHA)
     Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 27 of 31



 1 will apply an $8 per user rate if we have information about the seats, and we’ll use a 32 cents per

 2 scan if we have information about how much the technology is being used.”); id., 643:10-13 (playing

 3 Dkt. No. 353-13 (Gupta Dep.) at 51:11-53:08) (presenting figures higher than the accused revenue

 4 base). Ultimately, however, the Court found that Finjan failed to meet its burden to apportion and

 5 thus granted Juniper’s Rule 50(a) motion on damages. See Trial Tr. 837:17-839:18.11

 6              Finjan also rehashes its unsuccessful Daubert argument that Juniper’s SRX devices contain

 7 code for using Sky ATP and should thus alone be considered an infringing product. As explained in

 8 greater detail in Juniper’s Daubert Opposition (Dkt. No. 236-4), Finjan’s theory fails on both the

 9 facts and the law. Finjan’s infringement expert admitted that the code to perform steps b and c of

10 Claim 10 of the ’494 Patent resides within the Sky ATP code, and that the SRX products merely

11 contain code that allows them to interface with SRX. Dkt. No. 236-5 (11/14/18 Cole Dep.) at 81:15-

12 16, 91:13:21. Thus, the SRX alone is incapable of infringing.

13              Finjan cites Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197, 1205 (Fed. Cir. 2010)

14 to support its argument. But as the Court noted at the Daubert hearing, Secure Computing is

15 distinguishable. In that case, the court found that a system claim was infringed by a product that was

16 shipped with all necessary software for implementing the accused system. The court explained that,

17 “although a user must activate the functions programmed into a piece of software,” “the user is only

18 activating means that are already present in the underlying software.” Id. Here, in contrast, SRX

19 devices are not shipped with any of the Sky ATP code on which Finjan relied for its infringement

20 case. When a user activates a Sky ATP license, the user is gaining access to the separate Sky ATP

21 product—not, as in Secure Computing, “activating means that are already present in the underlying

22 [SRX] software.” Here, the Sky ATP code required for Finjan’s infringement theory is not present

23 on SRX devices alone. As a result, revenues from SRX devices that were not used in combination

24 with Sky ATP cannot be included in the damages base. See Telemac Cellular Corp. v. Topp Telecom,

25 Inc., 247 F.3d 1316, 1330 (Fed. Cir. 2001) (“[A] device [that] is capable of being modified to operate

26
          11
             The case law cited by Finjan does not support its position that damages may exceed
27 revenues. Instead, both Douglas Dynamics, LLC v. Buyers Prods. Co., 717 F.3d 1336, 1346 (Fed.
   Cir. 2013) and Monsanto Co. v. Ralph, 382 F.3d 1374, 1384 (Fed. Cir. 2004) decided the issue of
28 whether damages are capped by the defendant’s profits, not revenues.

                                                                         JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                              FOR JUDGMENT AS A MATTER OF LAW
     10634940                                         - 22 -                            (Case No. 3:17-cv-05659-WHA)
      Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 28 of 31



 1 in an infringing manner is not sufficient, by itself, to support a finding of infringement.”); see also

 2 Nazomi Comm’cns, Inc. v. Nokia Corp., 739 F.3d 1339, 1346 (Fed. Cir. 2014) (affirming summary

 3 judgment of non-infringement where the defendants sold hardware that included functionality to

 4 perform the patented system, but required the installation of additional software to do so, ruling that

 5 defendants’ products “do not infringe without modification—the modification of installing the

 6 required software.”).

 7               F.     Finjan’s Request For An Interlocutory Appeal Is Premature.

 8               Finjan’s request that the Court certify for appeal the orders on (1) Finjan’s post-trial motion,

 9 (2) Juniper’s Rule 50 motion on damages, and (3) Juniper’s motion for summary judgment on Claim

10 1 of the ’780 Patent is premature and would lead to piecemeal and inefficient appeals. While Juniper

11 is not opposed to allowing preliminary appeals for the ’780 and ’494 Patents, it would be more

12 efficient for the Court to first resolve all outstanding issues relating to these patents before certifying

13 anything for appeal. See Medeva Pharma Suisse A.G. v. Par Pharm., Inc., 430 F. App’x. 878, 879-

14 80 (Fed. Cir. 2011) (no error in granting 54(b) certification on one patent while a second patent was

15 still in discovery); HTC Corp. v. IPCom GMBH & Co., KG, 285 F.R.D. 130, 132 (D.D.C. 2012)

16 (granting motion for certification under Rule 54(b) as “[t]here is no question that the ’216 and ’751

17 Patents have been finally adjudicated and that only issues regarding the ’830 Patent remain”).

18               Finjan’s motion for certification under § 1292(b) fails to identify a single “controlling

19 question of law,” much less one where there is “substantial ground for difference of opinion.” Jang

20 v. Bos. Sci. Corp., 767 F.3d 1334, 1338 (Fed. Cir. 2014). As to the ’494 Patent rulings, Finjan merely

21 claims that “[r]esolving this question would control the resolution of this case because if a new trial

22 on infringement is warranted and the damages order reversed, these issues would need to be tried

23 again before a jury.” Dkt. No. 353 at 22. But it is always true that if a jury verdict is overturned or if

24 a Court’s ruling on a Rule 50 motion is reversed, the case would need to be tried again, and Finjan

25 fails to identify anything about the rulings that would impact Finjan’s other patents or claims. To the

26 contrary, the Court’s rulings on these motions are specific to the ’494 Patent and as it applies to Sky

27 ATP and SRX used in combination with Sky ATP. As a result, any decision by the appellate court

28 on these issues would have no impact on Finjan’s infringement claims under the remaining patents;

                                                                              JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                                   FOR JUDGMENT AS A MATTER OF LAW
      10634940                                            - 23 -                             (Case No. 3:17-cv-05659-WHA)
      Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 29 of 31



 1 nor would it even impact Finjan’s claims under the ’494 Patent as to the Cyphort product. Similarly,

 2 any appellate decision on Juniper’s Rule 50 motion would not impact the other patents or products,

 3 which are subject to different damages periods and which have different damages revenue bases.

 4               Even if the ’494 rulings involved a controlling question of law (which they do not), Finjan

 5 does not identify any basis for concluding that “substantial grounds for a difference of opinion

 6 exists.” Finjan claims that the Court’s damages rulings conflict with Federal Circuit and Supreme

 7 Court precedent, but there is no such conflict. Rather, Finjan misconstrues the Court’s rulings in

 8 order to advance a strawman. No one disputes the proposition that a patentee is entitled to “no less

 9 than a reasonable royalty” if there is infringement.12 But Federal Circuit law also mandates that

10 where—as here—a plaintiff repeatedly chooses to pursue baseless damages theories, that plaintiff

11 waives its right to a damages award. Promega Corp. v. Life Techs. Corp., 875 F.3d 651, 666 (Fed.

12 Cir. 2017) (“a patent owner may waive its right to a damages award when it deliberately abandons

13 valid theories of recovery in a singular pursuit of an ultimately invalid damages theory.”).13

14               Finjan’s arguments concerning the ’780 MSJ Order are similarly flawed. It is not clear how

15 Finjan could claim that an appeal of the’780 MSJ Order would advance the remaining issues to be

16 litigated, given that the “hashing” limitation does not appear in any of the other patents-in-suit, and

17 given that Finjan has taken the position that the Court’s adverse claim construction ruling is not

18 dispositive of its remaining claims under the ’780 Patent. Moreover, Finjan’s argument that the

19 Court’s claim construction “was at odds with the construction applied by another Court in this

20 district” (Dkt. No. 353 at 24) is factually inaccurate. The ESET court construed the claim in the same

21 manner as this Court. See Ex. 5 at 10-15 (Tr. of 9/26/2017 Hearing, Vol. 2 at 10-15, Finjan, Inc. v.

22 ESET, LLC et al., No. 3:17-cv-00183 (S.D. Cal Oct. 9, 2017)). And the Blue Coat court did not

23 construe the “Downloadable ID” portion of the claim that was dispositive in this case. Finjan, Inc.

24
                 12
25              Because the jury found no infringement, Finjan is not even entitled to a reasonable royalty
     and its claim for damages is moot.
26               13
              Finjan also claims that “the issues that were presented to the jury regarding claim
   construction and comparing Claim 1 with Claim 10 were inappropriate and influenced the jury’s
27 determination of infringement.” Dkt. No. 353 at 23. As explained above, Finjan’s arguments are
   meritless. Moreover, Finjan fails to explain how the Court’s rejection of these arguments implicates
28 an issue on which the Federal Circuit has not spoken or a novel or difficult question. It does not.

                                                                           JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                                FOR JUDGMENT AS A MATTER OF LAW
      10634940                                         - 24 -                             (Case No. 3:17-cv-05659-WHA)
      Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 30 of 31



 1 v. Blue Coat Sys., Inc., No. 13-cv-03999-BLF, 2014 WL 5361976, at *2 (N.D. Cal. Oct. 20, 2014).

 2              Finally, Finjan presents no colorable argument that an interlocutory appeal would materially

 3 speed up the termination of this case. To the contrary, allowing Finjan to appeal before the remaining

 4 issues related to the ’494 and ’780 Patents are adjudicated would result in piecemeal litigation that

 5 would delay resolution of this case. Finjan claimst that “there is strong reason to conclude that an

 6 immediate appeal would ultimately advance the resolution of several other issues in this litigation.”

 7 Dkt. No. 353 at 23-24. But Finjan does not identify those issues, much less explain how its requested

 8 appeal would resolve them.

 9              G.     Juniper Does Not Oppose Finjan’s Request To Stay This Case As To The ’844,
                       ’926, ’154, ’633 And ’731 Patents.
10

11              As Juniper has previously stated, Juniper believes that the most efficient and prudent course

12 of action would be to fully resolve all issues related to the patents selected for the first round of the

13 patent showdown before advancing to the second round. Dkt. No. 226. In view of Finjan’s position

14 that the jury verdict and Court’s prior ruling are not dispositive of all issues pertaining to the ’780

15 and ’494 Patents, Juniper requests that the Court stay any proceedings as to the five patents that were

16 not addressed during the first round of the patent showdown while the parties litigation—and the

17 court resolves—the following outstanding issues pertaining to these patents:

18       •      Juniper’s § 101 defense on the ’494 Patent, which was presented to the Court at the December
19              trial and which may dispose of Finjan’s remaining claims on the ’494 Patent;

20       •      Juniper’s invalidity and unenforceability defenses and counterclaims for the ’494 Patent,
21              which may also dispose of Finjan’s remaining claims on the ’494 Patent;

22       •      An adjudication of whether the Court’s claim construction on the “hashing” element of the
23              ’780 Patent is dispositive of Finjan’s remaining claims on the ’780 Patent;

24       •      A determination as to whether Juniper is entitled to sanctions in view of the unreasonableness
25              of Finjan’s claims during the first round of the patent showdown.

26 IV.          CONCLUSION
27              For the foregoing reasons, Finjan’s motion should be denied in its entirety.
28

                                                                            JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                                 FOR JUDGMENT AS A MATTER OF LAW
     10634940                                           - 25 -                             (Case No. 3:17-cv-05659-WHA)
     Case 3:17-cv-05659-WHA Document 360 Filed 01/24/19 Page 31 of 31



 1 Dated: January 24, 2018                IRELL & MANELLA LLP

 2
                                          By: /s/ Rebecca L. Carson
 3                                            Rebecca L. Carson
                                              Attorneys for Defendant
 4                                            JUNIPER NETWORKS, INC.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                            FOR JUDGMENT AS A MATTER OF LAW
     10634940                           - 26 -                        (Case No. 3:17-cv-05659-WHA)
